Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit

No. 14-1065

                    UNITED STATES OF AMERICA,

                               Appellee,

                                    v.

                             RICKY SIROIS,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF MAINE

        [Hon. John A. Woodcock, Jr., U.S. District Judge]



                                 Before

                    Kayatta, Selya and Barron,
                          Circuit Judges.



     James S. Hewes on brief for appellant.
     Thomas E. Delahanty II, United States Attorney, and Margaret
D. McGaughey, Assistant United States Attorney, on brief for
appellee.



                             May 22, 2015
              Per Curiam.    Defendant-appellant Ricky Sirois pleaded

guilty   to    a   charge   of   conspiracy   with   intent   to   distribute

oxycodone.      The district court set the guideline sentencing range

(GSR) at 41-51 months and imposed a mid-range sentence of 48

months' imprisonment.       This timely appeal followed.

              The appellant advances two claims of sentencing error.

We discuss them sequentially.

                                      A.

              The sentencing guidelines authorize a two-level reduction

in a defendant's offense level upon a finding that "the defendant

was a minor participant in [the relevant] criminal activity." USSG

§3B1.2(b). To obtain this discount, "a defendant must show that he

is both less culpable than most of his cohorts in the particular

criminal endeavor and less culpable than the mine-run of those who

have committed similar crimes."        United States v. Meléndez-Rivera,

782 F.3d 26, 28 (1st Cir. 2015).       The defendant bears the burden of

proving, by a preponderance of the evidence, that he is entitled to

a minor participant reduction. See id.; United States v. Quiñones-

Medina, 553 F.3d 19, 22 (1st Cir. 2009).

              Determining a defendant's role in the offense is a fact-

specific enterprise and — absent an error of law — appellate review

of such a determination is for clear error.           See Quiñones-Medina,
553 F.3d at 22.       Given this respectful standard, battles over a

defendant's role in the offense "will almost always be won or lost


                                      -2-
in the district court."          United States v. Graciani, 61 F.3d 70, 75

(1st Cir. 1995).

             In   this   case,    the     sentencing    court   ruled    that   the

appellant had not shown by preponderant evidence that he was a

minor participant in the oxycodone-trafficking ring.                 This ruling

did not rest on any error of law and was not clearly erroneous.

The record makes manifest that the appellant was an active seller

of oxycodone and, in addition, allowed the drug ring to use his

residence as a drug-distribution facility.                  While he was not the

ringleader, the record offers no compelling reason to think that

the appellant was less culpable than the mine-run of street-level

oxycodone traffickers.       It follows that the district court did not

clearly err in denying the appellant a minor role reduction.                    See

Meléndez-Rivera, 782 F.3d at 29; United States v. Ocasio, 914 F.2d
330, 333 (1st Cir. 1990).

                                          B.

             The appellant's remaining claim of error challenges the

substantive       reasonableness     of    his   sentence.       A   sentence    is

substantively reasonable as long as it is linked to "a plausible

sentencing    rationale"     and    exemplifies        "a   defensible   result."

United States v. Martin, 520 F.3d 87, 96 (1st Cir. 2008).                       The

guidelines, though advisory, constitute a starting point for the

sentencing court.        See United States v. Jiménez-Beltre, 440 F.3d
514, 518 (1st Cir. 2006) (en banc).               Where, as here, the court


                                          -3-
imposes a sentence within a properly calculated GSR, a defendant

who asserts that his sentence is substantively unreasonable faces

a steep uphill climb. See United States v. Clogston, 662 F.3d 588,

592-93 (1st Cir. 2011).         On this record, the appellant cannot

complete that climb.

           Although the district court rejected the appellant's

importunings to vary downward from the GSR, it did not do so

reflexively.     Rather, the court carefully weighed all of the

relevant   aggravating    and    mitigating   factors,   including   the

appellant's troubled background, his history of abuse, his problems

with addiction, and the like.       And after a full consideration of

the relevant sentencing factors, the court took pains in explaining

its reasons for choosing a sentence near the mid-point of the GSR.

           We review a district court's choice of a sentence for

abuse of discretion, taking into account the totality of the

circumstances.   See Gall v. United States, 552 U.S. 38, 51 (2007);

Martin, 520 F.3d at 92.      In conducting this tamisage, we must be

mindful that reasonableness is a protean concept; "there is not a

single reasonable sentence but, rather, a range of reasonable

sentences."    Martin, 520 F.3d at 92.        Here, the district court

articulated a plausible sentencing rationale and reached an easily

defensible result.       The court did not abuse its discretion in

determining that a 48-month sentence was within the universe of

reasonable sentences for the appellant.


                                   -4-
                                 C.

            We need go no further. For the reasons elucidated above,

the appellant's sentence is summarily



Affirmed.    See 1st Cir. R. 27.0(c).




                                 -5-